CoH.Wg-OZ ,OLf

                                   Lee Roy Brown #1027084
                                     3001 S. Emily Drive
                                           McConnell     Unit
                                    Beeville,      Texas 78102




                                           March   12,   2015

RE:    Trial    CT    NO:    WOl-00206

Dear    Sir    or    Ma'am,

        Could I please have a copy of the court docket concerning
the Trial CT NO:             WOl-00206.       "I Wave included a SASE to expedite
the process.


                                                                  Sincerely,

                                                                  Lee/ROy Brawn #1027084



                        RECEIVED IN
                COURT Of" rPMNAL APPFALS

                                 13 '""5


                            elAlcosta Cierh